Per Curiam.
The common-law power of the court was certainly adequate to the amendment of the record, by transferring the proceedings to the proper jcause. They had been misplaced by an undis*322covered blunder of the clerk, which, if it led no one into a surprise that induced him to slip his time for the exercise of a right, gives no one a right to complain of the correction of it. The plaintiff says, he was induced to forego his right to appeal from the award, by the certainty he had of being able to reverse the judgment on it by writ of error; and that this certainty ought not to have been taken from him after the time for his appeal had gone by. But he knew of the blunder during the time, and he had no warrant to think that the court would not correct the error when discovered, or suffer him to elude the award for an accident whose consequences it was competent to repair. He took his course on the foot of his own calculation of the chances, and it is his own fault that he did not appeal in time.
As the amendment was within the range of the court’s discretion,- it is not within the range of a writ of error. Nor is the other assignment of error sustained because the declaration was transferred with the Other proceedings to the proper cause, and the exceptions unfounded in fact.
Judgment affirmed.